Decree:
THE COURT,
having taken time to advise in this cause until this day, doth now order, sentence and decree, and it is hereby ordered, sentenced and decreed by the court, that out of the sum of fifty-six thousand five hundred and twenty-three dollars and thirty-eight cents, arising from the sale of the said brigantine Harmony and her cargo, and brought into court, the clerk pay the costs of the libellants, and those of the several claimants in this cause to be taxed, and also the costs accruing upon the petition of Thomas Sheafe to this court for a remission of foreign duties charged upon the said brigantine and cargo, and also the fees and costs of the several officers of this court to be likewise taxed; and it is further ordered, sentenced and decreed by the court, that the clerk also pay to the collector of the district of the city of New York, out of the sum so as aforesaid brought into court, the sum of seven thousand seven hundred and sixty-four dollars and one cent, being the amount of duties secured to be paid to the United States upon the said brigantine and her cargo. And, as a compensation for the saving of the said brigantine and her cargo, it is further ordered, sentenced and decreed by the court, that the clerk pay one moiety of the residue of the sum so as aforesaid brought into court, in manner following, that is to say, to the libellants Richard Conklin and Strong Conk-lin, as owners of the sloop Betsey, one third part of the said moiety; and that the clerk, after dividing the remaining two third parts of the said moiety into thirteen equal shares, pay four shares and a half to the said libel-lant Richard Conklin, four of the said shares being in consideration of his quality of master of the sloop Betsey, and the half of a share in consideration of the services rendered by his negro boy Charles in saving the brigantine and her cargo; and that the clerk pay three other shares to the said libellant Strong Concklin, as mate of the said sloop Betsey, and three other shares to the libel-lant Enoch Concklin, as a mariner on board of the said sloop Betsey, and who acted as master of the said brigantine after she was got off the Bahama bank, and navigated her into the port of New York; and that the clerk pay the two remaining shares and a half to the libellant Nathan Smith as a mariner on board of the said sloop Betsey. And it is further ordered, sentenced and decreed by the court, that the other moiety of the residue of the sum so as aforesaid brought into court, be retained by the clerk to be paid under a future order of the court to the several claimants in this cause, according to their respective interests in the said brigantine and cargo, or either of them.